  Case 2:18-cr-00182-KJM Document 79 Filed 01/27/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA



 UNITED STATES OF AMERICA,                   No. 2:18-CR-00182-KJM

                  Plaintiff,

       v.                                    ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
 RAFAEL RUIZ,

                  Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release RAFAEL RUIZ on $50,000 Bail, secured by
a portion of the equity the home of Rosario Torres, Case No. 2:18-CR-00182-KJM, from

custody for the following reasons:

      __X    (Other): to complete a 90 day drug treatment program; the Defendant shall

      be released at 9:00 AM on Thursday, 1/28/2021 to coincide with bed space

      availability at Wellspace Health Residential Treatment Program; The Defendant

      shall be released to Gabriela Gonzalez for direct transportation to Wellspace

      Health Residential Treatment Program, 1550 Juliesse Avenue, Sacramento, CA

      95815; and upon the ninetieth (90th) day of treatment, the Defendant shall self-
      surrender to the U.S. Marshals Service in front of the Robert T. Matsui

      Courthouse, 501 I Street, Sacramento, CA, 95814.



Issued at Sacramento, California on January 27, 2021, at 1:00 p.m.
